DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species VI, Figures 8, claims 1-7 and 9-10 in the reply filed on 11/6/2020 is acknowledged.  Claim 6 do not read on figure 8 of elected Species.  Claims 1-5, 7 and 9-10 will be examined herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement of the substrate relative to the lead frame.
Regarding claim 2, applicant should clarify the connection between the substrate’s contacts with the plurality of metal leads and the at least one metal strip.  Are these plurality of metal leads and the at least one metal strip are the same as in claim 1?

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan [US 5,161,098.]
Regarding claims 1-2 and 9, Balakrishnan discloses an electronic device [figures 3, 4A-4C], comprising:
- a lead frame, wherein the lead frame comprises at least one metal strip [24], wherein a magnetic body [13, 16] encapsulates [or enclosing] a portion of each of the at least one metal strip with two ends of each of the at least one metal strip not covered by the magnetic body; and 
- a substrate [18], engaged with the lead frame, wherein the substrate is electrically connected to the at least one metal strip.  The substrate further including a plurality of metal leads [20], wherein the metal leads 20 electrically connected to the plurality of the metal leads.
Balakrishnan discloses the instant claimed invention except for the specific of the lead frame.
It would have been obvious at the time the invention was made to integrally form the metal leads with the metal strip for the leadframe of Balakrishnan for the purpose of facilitating manufacturing and/or mounting.
Regarding claim 3, Balakrishnan discloses the substrate is a PCB.
Regarding claims 4-5, Balakrishnan inherently discloses a plurality of metal strips [24] formed an inductor [figugure 4C] and arrangeded, as claimed.
Regarding claim 7, Balakrishnan discloses an I core [16] and a U core [12, figure 4C.]
Regarding claim 10, the specific connections between the metal leads and the metal strips relative to the substrate and/or external circuit would have been an obvious design consideration for the purpose of facilitating external connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837